Citation Nr: 1820231	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-40 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to June 1970 and from June 1981 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2013 and April 2014 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The November 2013 rating decision granted service connection for PTSD, rated 70 percent and the April 2014 rating decision denied service connection for a right ankle disability; granted service connection for bilateral hearing loss and tinnitus, rated 10 percent each, and denied a TDIU rating.  A Travel Board hearing was held before the undersigned in October 2015; a transcript is in the record.

The matters seeking an increased rating for PTSD and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.  


FINDINGS OF FACT

1.  On the record at the October 2015 hearing, prior to the promulgation of a decision in the matters, the appellant withdrew his appeal seeking increased ratings for bilateral hearing loss and tinnitus; there are no questions of fact or law in the matters remaining for the Board to consider.

2.  The Veteran is not shown to have a right ankle disability, and there is no competent evidence that any such disability may be etiologically related to his service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking increased ratings for bilateral hearing loss and tinnitus; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. §  20.204 (2017).

2.   Service connection for a right ankle disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C. § 511(a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

On the record at the October 2015 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals seeking increased ratings for bilateral hearing loss and tinnitus.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider appeals in the matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a February 2015 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) have been secured.  He has not been afforded a VA examination to confirm the existence and ascertain the etiology of a right ankle disability.  As there is no competent evidence that he has such disability or that any such disability may be etiologically related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2016 hearing, the undersigned identified the issue, and advised the Veteran of what is needed to substantiate the claim.  A hearing deficiency is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs from his second period of service show that he sprained his left ankle in July 1982.  In a June 1982 report of medical history, he reported that his left ankle seemed weak on occasion.  On June 1982 service separation examination, the lower extremities and musculoskeletal system were normal.

The Veteran submitted a claim for service connection for a right ankle disability in May 2013.  He reported that he broke it in Vietnam.  

The Veteran's STRs are silent for complaints or findings concerning the right ankle (they show a left) ankle injury.  Specifically, there is no evidence of a right ankle fracture in service, as was reported in the May 2013 claim.  There is, likewise, no competent medical evidence that he currently has a right ankle disability; he testified at the October 2015 hearing before the undersigned that his right ankle is weak and gives out on him.  But he has not identified any identified any provider of treatment for a right ankle disability or of a diagnosis of a right ankle disability.  

Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement is not met, the preponderance of the evidence is against the claim seeking service connection for a right ankle disability, and the appeal in the matter must be denied.


ORDER

The appeals seeking increased ratings for bilateral hearing loss and tinnitus are dismissed.

Service connection for a right ankle disability is denied.




REMAND

The Veteran asserts that his PTSD has increased in severity.  There is conflicting evidence in the record concerning the Veteran's work history and the severity of his PTSD.  During the October 2015 hearing, he testified that he had not worked since 2010.  VA outpatient treatment records show that he was seen by a social worker in February 2013, and that she met him at his work site.  It was noted he continued to work 40 hours a week in a warehouse.  In June 2013, it was noted that he was to continue his medications.  His most recent VA psychiatric examination was in March 2015, when it was noted that he was not receiving any mental health treatment and was not on psychotropic medication.  On examination then he denied suicidal ideation and audio or visual hallucinations.  It was noted that he had resumed use of alcohol as a means of coping.

In light of the length of the intervening period since the March 2015 VA psychiatric examination and the allegation of worsening, a contemporaneous examination to assess the severity of the PTSD is necessary.  The issue seeking a TDIU rating is inextricably intertwined with the increased rating claim being remanded, and consideration of that claim must be deferred pending resolution of the increased rating claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for psychiatric disability since 2016.  He should also be asked to submit authorizations for VA to secure records of any private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  Thereafter, the AOJ should arrange for a VA psychiatric examination of the Veteran to assess the severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Interview of the Veteran should elicit information resolving the discrepancies in his occupational history noted above  (i.e., his reports that he last worked in 2010 vs. contemporaneous records that suggest he was working in 2013).  The nature and severity of all psychiatric symptoms must be described in detail, and the examiner should specifically comment on their impact on social and occupational functioning, and include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


